Citation Nr: 0218357	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. 
§ 1318 will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from September 
1942 to September 1943.  He is deceased, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied service 
connection for the cause of the veteran's death.

The Board notes that the appellant has not explicitly 
claimed entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. 
§ 1318.  DIC can be awarded based on a service-connected 
death, or as if the death were service-connected under the 
provisions of 38 U.S.C.A. § 1318.  See, e.g., Green v. 
Brown, 10 Vet. App. 111, 115 (1997).  All section 1318 
bases for an award of DIC are an intrinsic part of a DIC 
claim in those cases in which service connection for the 
cause of the veteran's death is denied and the veteran had 
a totally disabling service-connected condition at the 
time of death.  Timberlake v. Gober, 14 Vet. App. 122, 
134-35 (2000).  The veteran was rated 100 percent disabled 
for PTSD from February 1991 until his death in April 2000.  
Since the veteran in this case was evaluated as 100 
percent disabled at the time of his death, VA is required 
to consider the appellant's claim for DIC under all 
relevant laws, which includes section 1318.  Id.  The 
Board notes that the RO did consider this issue in the 
October 2000 rating decision and provided the appropriate 
law in the statement of the case.  

Therefore, the section 1318 claim is properly before the 
Board.  However, the Board has imposed a temporary stay on 
the adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 
2001).  In that decision, the Federal Circuit directed the 
Department to conduct expedited rulemaking which will 
either explain why certain regulations -- 38 C.F.R. § 3.22 
and 38 C.F.R. § 20.1106 -- are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations 
so that they are consistent.  The temporary stay on the 
adjudication of certain 38 U.S.C. § 1318 claims, including 
the claim in this case, will remain in effect pending the 
completion of the directed rulemaking.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2000.

2.  The immediate cause of the veteran's death was massive 
cerebrovascular accident. 

3.  Prior to his death, the veteran was service-connected 
for post-traumatic stress disorder, evaluated as 100 
percent disabling.

4.  The veteran did not develop heart disease or 
cerebrovascular disease during service, and these 
conditions are not related to his military service.

5.  The veteran's myocardial infarction was not caused or 
aggravated by his PTSD.

6.  The veteran's PTSD did not cause or aggravate the 
cerebrovascular accident that caused his death, nor did it 
cause or contribute substantially or materially to cause 
the veteran's death.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 
1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's 
death was caused by a disability for which service 
connection had been established at the time of death or 
for which service connection should have been established.  
Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§§ 1110 and 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. 
West, 12 Vet App. 341, 346 (1999).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

The veteran died on April [redacted], 2000.  The immediate cause 
of his death was massive cerebrovascular accident, and 
there was approximately a one-week interval between onset 
of this condition and death.  Prior to his death, the 
veteran was service-connected for post-traumatic stress 
disorder (PTSD), evaluated as 100 percent disabling.  The 
appellant argues that service connection is warranted for 
the veteran's cause of death because his service-connected 
PTSD caused or contributed to the myocardial infarction 
that he suffered shortly before his death. 

In support of her claim, the appellant submitted a 
statement from Luis Hinojosa, M.D., which was dated in May 
2000.  Dr. Hinojosa indicated that the veteran had 
sustained a myocardial infarction on March 31, 2000, that 
had a multifactorial etiology including PTSD and anxiety.  
A direct cause and effect relationship was not found, but 
these conditions had a significant bearing in the 
development of the overall condition.

The evidence of record includes the veteran's service 
medical records, VA records for outpatient treatment and 
hospitalization between 1961 and 1999, VA examination 
reports between 1971 and 1995, and statements and medical 
records from private physicians.  None of the evidence 
prior to the veteran's death indicated that he had heart 
disease or cerebrovascular disease.  A VA outpatient 
treatment note dated in January 1992 indicated that the 
veteran "may have suffered a cardiac event" two weeks 
earlier, and he was scheduled for cardiac catheterization.  
There is no further discussion of the veteran's cardiac 
status.  In fact, shortly before his death, a December 
1999 VA outpatient treatment note indicated that he had no 
known history of heart disease.  He apparently had 
elevated cholesterol levels.

In April 2000, the appellant approached the VA physician 
that had treated the veteran on an outpatient basis during 
the year before his death.  She indicated that the veteran 
had died from a massive stroke following heart surgery 
after a mild heart attack.  She asked the physician if he 
would write a letter showing causality between the 
veteran's PTSD and his heart attack.  The physician 
stated, "At present I do not feel that the association is 
strong enough to warrant a letter to that effect."

There is no medical evidence of record suggesting direct 
service connection is warranted on the theory that the 
veteran's cerebrovascular accident or myocardial 
infarction developed during his military service.  His 
service medical records show no treatment for these 
conditions.  The earliest medical evidence suggesting the 
veteran had heart-related problems is dated in 1992, many 
years after his discharge from service.  Cerebrovascular 
disease was not shown until his death in 2000.  The 
appellant does not contend that direct service connection 
is warranted.  Rather, she argues that the veteran should 
have been service-connected for the myocardial infarction 
he suffered shortly before his death, because she believes 
his service-connected PTSD caused this condition.

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value.

The Board recognizes that Dr. Hinojosa's opinion appears, 
at first glance, to be favorable to the claim.  However, 
for the following reasons, this opinion has limited, if 
any, probative value.  Dr. Hinojosa did not state that the 
veteran's PTSD caused his myocardial infarction; in fact, 
he explicitly stated that a direct cause and effect 
relationship was not present.  The veteran's VA treating 
physician also would not state such a relationship was 
present.  Therefore, there is no medical evidence 
indicating that the veteran's heart disorder is 
proximately due to or the result of the service-connected 
PTSD.

Dr. Hinojosa suggested, rather, that the veteran's PTSD 
and anxiety aggravated his heart disorder, or, in his 
words, "had a significant bearing" in the development of 
this condition.  Dr. Hinojosa did not state that the 
underlying clinical heart disorder was in any way 
permanently aggravated by PTSD.  In other words, there is 
no increased degree of disability from the veteran's 
myocardial infarction that is attributable to PTSD.  Dr. 
Hinojosa did not identify any evidence that the veteran's 
heart condition increased in severity because of the PTSD 
symptoms.  The record does not show aggravation when a 
December 1999 treatment note indicated no known history of 
heart disease, which suggests that the March 2000 
myocardial infarction was of an acute nature.

Dr. Hinojosa's opinion is countered by another opinion.  
The veteran's treating physician would not, at the 
appellant's request, state that there was an association 
between the veteran's PTSD and his myocardial infarction.  
This is highly probative evidence since the veteran's 
treating physician was, presumably, most familiar with the 
veteran and his physical and mental condition before his 
death.  The record does not establish that Dr. Hinojosa 
ever treated or evaluated the veteran.  That is certainly 
not apparent from the statement he provided.  Moreover, 
Dr. Hinojosa works at St. John's Regional Medicine of the 
Ozarks.  The veteran's death certificate indicates that he 
died at Dade County Nursing Home.  As will be discussed in 
more detail below, the appellant has failed to cooperate 
with developing this claim, so there is no indication in 
the record that Dr. Hinojosa was familiar with the veteran 
or that the veteran was ever treated at St. John's 
Regional Medicine of the Ozarks.

Moreover, assuming, for the sake of argument, that the 
veteran's PTSD and myocardial infarction were, in some 
way, related, that would not help the appellant's case.  
Dr. Hinojosa did not state there was a relationship 
between the veteran's PTSD and the cerebrovascular 
accident that caused his death.  Myocardial infarction is 
not listed anywhere on the veteran's death certificate as 
a cause or contributory cause of death.  The appellant did 
report to the veteran's VA outpatient treating physician 
that the veteran had a heart attack, then had heart 
surgery, then had a stroke.  Although that may have been 
the chain of events, those facts are not documented 
anywhere in the record.  As discussed in more detail 
below, the appellant has failed to cooperate with VA's 
efforts to develop this claim.  Regardless, Dr. Hinojosa's 
opinion as to the relationship between the veteran's PTSD 
and his myocardial infarction is irrelevant when there is 
no indication in the medical evidence, in particular, the 
death certificate, that the myocardial infarction in any 
way contributed to the veteran's death or to the 
development of the massive cerebrovascular accident that 
caused his death.  In other words, regardless of the 
claimed relationship between the veteran's PTSD and his 
myocardial infarction, the medical evidence does not 
establish a relationship between the myocardial infarction 
and the cerebrovascular accident that caused the veteran's 
death.

The Board recognizes that the veteran clearly suffered 
severe and debilitating symptoms from his PTSD in the 
years prior to his death.  However, there is simply no 
persuasive medical evidence that his PTSD caused or 
contributed to the cerebrovascular accident that caused 
his death, or that the myocardial infarction the veteran 
suffered before his death caused or contributed to the 
cerebrovascular accident that caused his death.  The Board 
acknowledges the appellant's sincere belief that the 
veteran's death was somehow related to his PTSD.  However, 
she does not have the necessary medical knowledge or 
expertise to render a probative opinion on this matter.  
There is no doubt on this matter that could be resolved in 
the appellant's favor.

VA has a duty to assist the appellant in the development 
of facts pertinent to her claim.  First, VA has a duty to 
notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning 
the appellant is of record and sufficient to complete her 
claim for benefits.  The rating decision on appeal, as 
well as the statement of the case (SOC) and supplemental 
statement of the case (SSOC), informed the appellant of 
the types of evidence needed to substantiate her claim.  
Furthermore, she was sent several letters throughout the 
claims process asking her for specific information and 
evidence. 

In March 2001, a letter specifically informed the 
appellant of the provisions of the VCAA including what 
evidence was needed to substantiate this claim.  VA's duty 
to notify the appellant also includes the duty to tell her 
what evidence, if any, she is responsible for submitting 
to substantiate her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  That was done in this case.  The 
March 2001 letter specifically informed the appellant what 
was needed from her, what VA would obtain on her behalf, 
and what assistance VA had completed at that time.  For 
example, the letter told her that VA would help obtain 
medical records, employment records, or records from other 
Federal agencies.  The appellant was informed that she was 
responsible for providing sufficient information to VA so 
records could be requested.  The appellant was asked for 
information specifically needed to substantiate her claim 
- where was the veteran treated for the March 31, 2000, 
myocardial infarction and where was he treated for his 
heart condition.  The RO also asked for information as to 
where the veteran had undergone eye surgery in December 
1999, since those records, developed so close to his 
death, might contain relevant information.  She was also 
informed that she needed to identify medical evidence 
suggesting a relationship between the veteran's PTSD and 
the cerebrovascular accident.  The appellant did not 
respond.  In July 2001, the RO sent her another letter 
requesting this information.  She did not respond.  In 
June 2002, the RO telephoned the appellant, and she stated 
that she did not have any additional evidence to submit.

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  At 
every stage of the process, she was informed of the 
information and evidence needed to substantiate this 
claim, and VA has complied with its notification 
requirements.  With respect to VA's duty to assist the 
appellant, it is clear that medical evidence is 
outstanding that would be relevant to this claim, 
especially evidence concerning treatment for the veteran's 
myocardial infarction and records from his stay at the 
nursing home before his death.  However, the appellant has 
not provided sufficient information for VA to request 
these records, and she has not completed releases allowing 
VA to obtain these private treatment records.  The RO did 
obtain the veteran's VA records.  Since the appellant has 
clearly failed to cooperate with VA's efforts to develop 
this claim, and indicated affirmatively that she had 
nothing else to submit, it would be futile to continue to 
ask her for this information.

Under the VCAA, the duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  
Further opinions are not needed in this case because there 
is sufficient medical evidence to decide the claim.  As 
discussed above, there is an opinion from a private 
physician that has little, if any, probative value, and an 
opinion from the veteran's VA treating physician, which 
the Board has found more persuasive.  

The appellant's representative has requested that the 
Board obtain an independent medical expert (IME) opinion 
in this case.  When, in the judgment of the Board, an 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
will obtain an IME.  38 C.F.R. § 20.901(d).  A claimant or 
his representative can request that the Board obtain an 
IME, and the request will be granted upon a showing of 
good cause, such as the identification of a complex or 
controversial medical or legal issue involved in the 
appeal that warrants obtaining such an opinion.  38 C.F.R. 
§ 20.902.  

The Board concludes that referring this case for an IME is 
not warranted for the following reasons.  First, the 
appellant's representative has not shown good cause, in 
that a complex or controversial medical or legal issue 
involved in this appeal was not identified in conjunction 
with the request.  Second, the Board's own review of the 
record does not disclose that there is a complex or 
controversial medical or legal issue in this case.  
Rather, there is medical evidence conclusively 
establishing that the veteran's death was not caused by a 
service-connected condition or by a condition for which he 
should have been service-connected.  The contrary medical 
evidence is not persuasive for the reasons given above.  
Therefore, there is certainly no "controversy."  

In this case, extensive efforts were undertaken by VA to 
assist the appellant.  The Board finds that VA has done 
everything reasonably possible to assist the appellant.  
In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Based on her lack of 
cooperation, there is nothing further that can be done.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

